owe

AO 245B (Rev. 02/08/2019} Judgment in a Criminal Petty Case (Modified)

 

Page lof!
UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF CALIFORNIA
United States of America JUDGMENT IN A CRIMINAL CASE
vy. (For Offenses Committed On or After November 1, 1987)
Jose Galeana-Carbaj al | Case Number: 3:19-mj-24061
David L Baker

 

 

Defendant's Attorney

REGISTRATION NO, 89550298
THE DEFENDANT:
I pleaded guilty to count(s) 1 of Complaint

[] was found guilty to count(s)
after a plea of not guilty.

 

FILED

OCT 08 2019

CLERK iS, DISTRICT COURT

SOUTHERN DISTRICT OF CALIFORNIA
BY DEPUTY

 

 

Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):

 

Title & Section - Nature of Offense Count Number(s)
8:1325 ILLEGAL ENTRY (Misdemeanor) 1

_] The defendant has been found not guilty on count(s)

i] Count(s) dismissed on the motion of the United States.

 

IMPRISONMENT

The defendant is hereby committed to the custody of the United States Bureau of Prisons to be

imprisoned for.a term of:
y f

/.TIME SERVED c

days

 

Assessment: $10 WAIVED x Fine: WAIVED

Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in
the defendant’s possession at the time of arrest upon their deportation or removal.

L} Court recommends defendant be deported/removed with relative,

 

charged in case

_ IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
United States Attorney of any material change in the defendant's economic circumstances.

Thursday, October 3, 2019

 

Date of Imposition of Sentence

,

Received - is Saat \ ) (oh.
DUSM — HONORABLE RICHARD L. PUGLISI
UNITED STATES MAGISTRATE JUDGE

Clerk’s Office Copy

3:19-mj-24061

a kOe
vp f
tT

 

 
